                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 19-cv-01943-PAB-KLM

LYSTN, LLC, d/b/a Answers Pet Food,

       Plaintiff,

v.

FOOD AND DRUG ADMINISTRATION,
ASSOCIATION OF AMERICAN FEED CONTROL OFFICIALS,
COLORADO DEPARTMENT OF AGRICULTURE,
KATE GREENBERG, individually, and officially in her capacity as Commissioner of the
Colorado Department of Agriculture,
LAUREL HAMLING, individually, and officially in her capacity as Feed Program
Administrator for the Colorado Department of Agriculture,
SCOTT ZIEHR, individually, and officially in his capacity as Feed Program Regulatory
Administrator for the Colorado Department of Agriculture, and
UNITED STATES DEPARTMENT OF HEALTH AND HUMAN SERVICES,

       Defendants.


                                         ORDER


       This matter is before the Court on Plaintiff’s Application for a Temporary

Restraining Order and/or Preliminary Injunction [Docket No. 104]. On July 5, 2019,

plaintiff, a raw pet food manufacturer, filed a lawsuit against defendants alleging that

the Food and Drug Administration (“FDA), through the Colorado Department of

Agriculture (“CDA”) and the Association of American Feed Control Officials (“AAFCO”),

had created an ultra vires regulatory rule governing the proper procedure to address

Salmonella found in pet foods without going through the requisite formal rule-making

process. Docket No. 1 at 31-32.

       On November 12, 2019, plaintiff filed the instant motion. Docket No. 104.
Plaintiff alleges that the AAFCO has prohibited plaintiff and “everyone associated with

the natural pet food industry and/or sympathetic to [p]laintiff’s plight” from accessing

AAFCO materials. Id. at 2. Specifically, the AAFCO’s executive director emailed

plaintiff and notified it that its access to all AAFCO resources, including access to

AAFCO meetings, would be restricted pending resolution of the underlying lawsuit. Id.

at 6. Plaintiff claims that, in doing so, the AAFCO – and the FDA – are in violation of

the Federal Advisory Committee Act (“FACA”), 5 U.S.C. app. 2 §§ 1-16, which requires

that advisory committees, like AAFCO, “be fairly balanced in terms of the points of view

represented and the functions to be performed.” 5 U.S.C. app. 2 § 5(b)(2); Docket No.

104 at 1, 8. Plaintiff seeks either a temporary restraining order or a preliminary

injunction (1) “[r]equiring [d]efendants to comply with Section 10 of FACA – opening

their meetings and committees to the public”; and (2) “[r]equiring [d]efendants to comply

with the non-discretionary duties of Section 5 of FACA to ensure fair, balanced, and

equal representation of ALL pet food manufacturers and their positions, including, but

not limited to, natural pet food manufacturers and their trade groups.” Docket No. 104

at 14. Plaintiff also seeks a declaratory judgment “[d]eclaring [d]efendants in violation

of 5 U.S.C. [app. §§ 5, 10].” Id.

       To obtain a temporary restraining order or a preliminary injunction, “the moving

party must demonstrate four factors: (1) a likelihood of success on the merits; (2) a

likelihood that the movant will suffer irreparable harm in the absence of preliminary

relief; (3) that the balance of equities tips in the movant’s favor; and (4) that the

injunction is in the public interest.” RoDa Drilling Co. v. Siegal, 552 F.3d 1203, 1208

(10th Cir. 2009). A mandatory injunction – “one which requires the nonmoving party to

                                              2
take affirmative action – is ‘an extraordinary remedy’ and is generally disfavored.” Little

v. Jones, 607 F.3d 1245, 1251 (10th Cir. 2010) (quoting Att’y Gen. of Okla. v. Tyson

Foods, Inc., 565 F.3d 769, 776 (10th Cir. 2009)). Accordingly, “a movant seeking such

an injunction [must] make a heightened showing of the four factors.” RoDa Drilling, 552

F.3d at 1209.

       Moreover, the moving party “must establish ‘a relationship between the injury

claimed in the party’s motion and the conduct asserted in the com plaint.’” Id. (quoting

Devose v. Herrington, 42 F.3d 470, 471 (8th Cir. 1994)); see also Ala. v. United States

Army Corps of Engineers, 424 F.3d 1117, 1134 (11th Cir. 2005) (“[I]njun ctive relief must

relate in some fashion to the relief requested in the complaint.”). “When the movant

seeks intermediate relief beyond the claims in the complaint, the court is powerless to

enter a preliminary injunction.” Means v. Lambert, 2008 WL 483606, at *1 (W.D. Okla.

Feb. 20, 2008); see also Penn v. San Juan Hosp., Inc., 528 F.2d 1181, 1185 (10th Cir.

1975) (stating that the moving party must present “clear proof that he will probably

prevail when the merits are tried, so to this extent there is a relation between temporary

and permanent relief.”).

       In its motion, plaintiff seeks an order requiring the AAFCO to “comply with” FACA

– in other words, requiring the AAFCO to reinstate plaintiff’s access to AAFCO

materials and meetings. Docket No. 104 at 14. But plaintiff’s complaint does not raise

a claim under FACA and, furthermore, contains no allegations relevant to the relief

plaintiff seeks in its injunctive relief motion. Because plaintiff does not seek the “grant

[of] intermediate relief of the same character as that which may be granted finally,” De



                                              3
Beers Consol. Mines v. United States, 325 U.S. 212, 220 (1945), the Court cannot

enter injunctive relief here. See Stewart v. U.S. I.N.S., 762 F.2d 193, 199 (2d Cir.

1985) (affirming district court’s denial of preliminary injunctive relief where the movant’s

“motion for preliminary injunctive relief . . . present[ed] issues which [were] entirely

different from those which were alleged in [the] original complaint” and where movant

“neither filed a separate complaint in the district court relating to [the new

allegations] . . . nor sought to avail himself of the liberal rules which would have allowed

for the amendment of his original . . . complaint” because “no jurisdictional basis existed

upon which the district court . . . could have issued its preliminary injunctive relief.”).

Indeed, plaintiff cannot demonstrate a likelihood of success on the merits – as required

for the issuance of a temporary restraining order or a preliminary injunction – where the

merits claims are unrelated to the relief sought in the injunctive relief motion. See Alley

v. Aurora Loan Servs. LLC, No. 10-cv-02163-REB-CBS, 2011 WL 3799035, at *14 (D.

Colo. July 21, 2011), report and recommendation adopted, 2011 WL 3799585 (“[T]o

obtain preliminary injunctive relief, the moving party bears the burden of establishing,

a[m]ong other elements, that he or she has a likelihood of success on the merits of the

underlying claims.”) (emphasis added); cf. Army Corps of Engineers, 424 F.3d at 1134

(“Granting a preliminary injunction based on a showing that the plaintiffs were likely to

succeed in establishing a violation of an ancillary court order, rather than a showing that

they were likely to succeed on the merits of any of their claims, was a misapplication of

the legal standard for likelihood of success on the merits, and thus an abuse of

discretion.”).



                                               4
       Plaintiff acknowledges that the relief it now seeks is not of the same character as

the relief it seeks in its underlying complaint. Docket No. 104 at 1 n.1. However,

plaintiff “respectfully requests the claims contained within this Motion, for purposes of

this Motion, be grafted into Plaintiff’s Complaint pursuant to Federal Rule of Civil

Procedure 15(d) pending formal Amendment thereunder after the Court has determined

the outstanding dispositive motions.” Id.

       Rule 15(d) of the Federal Rules of Civil Procedure provides that, “[o]n motion

and reasonable notice, the court may, on just terms, permit a party to serve a

supplemental pleading setting out any transaction, occurrence, or event that happened

after the date of the pleading to be supplemented.” Fed. R. Civ. P. 15(d). Plaintiff has

cited no authority in support of its request for “grafting” plaintiff’s new allegations into its

complaint for purposes of this motion. Moreover, plaintiff has not filed a motion seeking

such relief, as required by Rule 15(d), see D.COLO.LCivR 7.1(d) (“A motion shall be

filed as a separate document.”), and has not argued that just cause exists for granting

such relief.1

       Because plaintiff’s motion for injunctive relief is not reasonably related to, and

seeks relief that is wholly separate from, the relief sought in its complaint, the motion

will be denied. Wherefore, it is

       ORDERED that Plaintiff’s Application for a Temporary Restraining Order and/or


       1
        Similarly, the Court will not construe plaintiff’s motion as a motion to amend the
complaint. Aside from amendments as a matter of course, party can amend its
complaint “only with the opposing party’s written consent or the court’s leave.” Fed. R.
Civ. P. 15(a)(2). Plaintiff has not indicated that it has defendants’ consent to amend its
complaint and has not sought the Court’s leave to amend. See Docket No. 104 at 1 n.1
(indicating the potential for “formal Amendment” at a later date).

                                               5
Preliminary Injunction [Docket No. 104] is DENIED.


      DATED November 14, 2019.

                                       BY THE COURT:


                                        s/Philip A. Brimmer
                                       PHILIP A. BRIMMER
                                       Chief United States District Judge




                                          6
